Affirm and Opinion Filed December 10, 2014.




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-13-01044-CV

           CHANDLER MANAGEMENT CORPORATION, Appellant
                                 V.
 FIRST SPECIALTY INSURANCE CORPORATION, VERICLAIM, INC. AND JASON
                           KEEN, Appellees

                                 On Appeal from the 101st Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. DC-12-06968-E

                                                              OPINION
                                              Before Justices Francis and Myers 1
                                                  Opinion by Justice Myers
           Chandler Management Corporation appeals the trial court’s order dismissing its suit

against First Specialty Insurance Corporation, Vericlaim, Inc., and Jason Keen without prejudice

for Chandler to re-file in New York pursuant to a forum-selection clause in the parties’ contract.

Chandler brings four issues on appeal contending (1) the trial court erred by dismissing

Chandler’s suit against Vericlaim and Keen because First Specialty did not request that relief and

because the forum-selection clause did not apply to them; (2) First Specialty could not seek

enforcement of the forum-selection clause because it did not comply with the requirements of the

Texas Insurance Code; (3) the forum-selection clause should not be enforced because it is the


     1
       Justice David Lewis was a member of the panel and participated in the submission of this case, but he did not participate in the issuance of
the opinion. See TEX. R. APP. P. 41.1(b).
product of overreaching, would deprive Chandler of its day in court, and is against the public

policy of the State of Texas; and (4) the court erred by denying Chandler limited discovery. We

affirm the trial court’s judgment.

                                        BACKGROUND

       Chandler manages apartment complexes in Texas and Virginia, including two complexes

in Dallas. To insure the complexes, Chandler purchased a surplus lines commercial property

insurance policy issued by First Specialty. The policy was for November 15, 2010 to November

15, 2011. Chandler did not receive a copy of the policy until March 24, 2011. The policy

contained a provision that the laws of the State of New York would govern the policy and that

exclusive jurisdiction would be with the courts of the State of New York. In May 2011, a wind

and hail storm damaged the roofs of the Dallas apartments. Chandler reported the loss to First

Specialty, which hired Vericlaim and Keen to adjust the claim. First Specialty determined that

the amount of damage was below the $25,000 deductible, and it denied payment of the claim.

       Chandler brought suit in June 2012, alleging the damage from the storm was over $1.5

million. Chandler sued First Specialty for breach of contract and breach of the duty of good faith

and fair dealing; Chandler also alleged that First Specialty was an unauthorized insurer in Texas.

Chandler sued First Specialty, Vericlaim, and Keen for violations of the insurance code and of

the Deceptive Trade Practices–Consumer Protection Act (DTPA). First Specialty, with the

consent of Vericlaim and Keen, moved to dismiss the suit without prejudice to Chandler refiling

in New York pursuant to the policy’s forum-selection clause. The trial court granted the motion

and dismissed the suit without prejudice to the suit’s filing in New York.

                                     STANDARD OF REVIEW

       “A motion to dismiss is the proper procedural mechanism for enforcing a forum-selection

clause that a party to the agreement has violated in filing suit.” Phoenix Network Techs.

                                               –2–
(Europe) Ltd. v. Neon Sys., Inc., 177 S.W.3d 605, 610 (Tex. App.—Houston [1st Dist.] 2005, no

pet.). We review a trial court’s grant of such a motion to dismiss for an abuse of discretion. RSR

Corp. v. Siegmund, 309 S.W.3d 686, 709 (Tex. App.—Dallas 2010, no pet.). However, to the

extent our review involves the interpretation of a contract, which is a legal matter, our review is

de novo. Id. The trial court abuses its discretion if it acts in an arbitrary or unreasonable

manner, that is, whether it acts without reference to any guiding rules or principles. Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). The trial court does not

abuse its discretion when its decision is based on conflicting evidence and there is evidence in

the record that reasonably supports the decision. RSR Corp., 309 S.W.3d at 709.

                           SCOPE OF TRIAL COURT’S ORDER

       In its first issue, Chandler asserts the trial court’s order was excessive in scope by

dismissing Chandler’s claims against Vericlaim and Keen.

       Chandler argues that granting the motion as to the claims against Vericlaim and Keen

was improper because they never moved for dismissal. The amended motion to dismiss states,

First Specialty, “with the consent and agreement” of Vericlaim and Keen, “moves the Court to

dismiss Plaintiff’s Second Amended Petition without prejudice to [refiling] in New York.” The

motion also states, “Vericlaim and Keen join in this Motion to Dismiss, and consent to

jurisdiction in New York if this suit is re-filed there.” An exhibit to the motion to dismiss is

Vericlaim and Keen’s “Agreement to Motion to Dismiss Pursuant to a Mandatory Forum

Selection Clause,” which states they “hereby agree to” First Specialty’s motion to dismiss and

“consent to jurisdiction over this matter in New York.” By agreeing to the motion to dismiss,

Vericlaim and Keen agreed with the statement that they joined in the motion to dismiss. By

joining in the motion to dismiss, Vericlaim and Keen were parties to the motion. Therefore, the

basis of Chandler’s argument, that Vericlaim and Keen did not move for dismissal, is incorrect.
                                               –3–
       Chandler also argues that even if Vericlaim and Keen had requested dismissal, they could

not enforce it because they were not parties to the insurance contract. A nonsignatory to a

contract may enforce a forum-selection clause under the doctrine of equitable estoppel. See In re

Cornerstone Healthcare Holding Group, Inc., 348 S.W.3d 538, 544 (Tex. App.—Dallas 2011,

orig. proceeding). Under that doctrine, a nonparty to a contract may compel compliance with a

forum-selection provision in a contract in two situations: (1) when the signatory to a written

contract relies on the terms of the written agreement in asserting its claims against the

nonsignatory; and (2) when the signatory’s claims allege “substantially interdependent and

concerted misconduct by both the nonsignatory and one or more of the signatories to the

contract.” Id. (emphasis omitted) (forum-selection clause) (quoting Meyer v. WMCO-GP, LLC,

211 S.W.3d 302, 306 (Tex. 2006) (motion to compel arbitration)).

       In this case, the insurance policy stated First Specialty would “determine the value of the

lost or damaged property, or the cost of its repair or replacement.” Chandler alleged that First

Specialty, Vericlaim, and Keen had the duty under the policy to investigate Chandler’s claims

and pay policy benefits. Chandler alleged that First Specialty hired Vericlaim and Keen to

evaluate the damage to the apartment complexes. Chandler asserts First Specialty, Vericlaim,

and Keen then hired Chad Augspurger and Brett Lochridge because they knew Augspurger and

Lochridge were biased for insurers and would “provide result-oriented estimates and reports to

help insurers and their adjusters low-ball windstorm and hail claims.” Chandler also alleged that

Vericlaim and Keen refused to consider unsealed shingles and shingle uplift as damage from a

wind and hail storm even though an order from the commissioner of insurance required they be

considered as direct physical loss from windstorm damage.

       Chandler’s causes of action against Vericlaim and Keen alleged they violated the DTPA

through misconduct that was substantially interdependent with the actions of First Specialty. See
                                              –4–
In re Cornerstone, 348 S.W.3d at 544. Chandler asserted First Specialty, Vericlaim, and Keen

violated the Deceptive Trade Practices Act as follows:

       A. By their acts, omissions, failures, and conduct that are described in this
       petition, Defendants First Specialty, Vericlaim, and Jason Keen, have violated
       Sections 17.46(b)(5), (7), (12) and (20) of the DTPA. In this respect, these
       Defendants’ violations include, without limitation, (1) their unreasonable delays
       in the investigation, adjustment and resolution of Plaintiff’s claim, (2) their failure
       to properly investigate Plaintiff’s claim, (3) their hiring of and reliance upon
       biased adjusters, consultants, and engineers to obtain favorable, result-oriented
       reports and estimates to assist Defendants in low-balling and denying Plaintiff’s
       windstorm and hail damage claim, and (4) their failure to pay for the proper repair
       of Plaintiff’s property after their liability had become reasonably clear;

       B. As described in this petition, these Defendants represented to Plaintiff that its
       insurance policy and Defendants’ adjusting and investigative services had
       characteristics or benefits that they did not have, which gives Plaintiff the right to
       recover under Section 17.46(b)(5) of the DTPA;

       C. As described in this petition, these Defendants represented to Plaintiff that its
       insurance policy and Defendants’ adjusting and investigative services were of a
       particular standard, quality, or grade when they were of another in violation of
       Section 17.46(b)(7) of the DTPA;

       D. As described in this petition, the Defendants represented to Plaintiff that its
       insurance policy and Defendants’ adjusting and investigative services conferred
       or involved rights, remedies, or obligations that it did not have, which gives
       Plaintiff the right to recover under Section 17.46(b)(12) [o]f the DTPA;

       ....

       G. Defendants’ actions, as described in this petition, are unconscionable in that it
       took advantage of Plaintiff’s lack of knowledge, ability, and experience to a
       grossly unfair degree. Defendants’ unconscionable conduct gives Plaintiff the
       right to relief under Section 17.50(a)(3) of the DTPA; and

       H. Defendants’ conduct, acts, omissions, and failures, as described in this petition,
       are unfair practices in the business of insurance in violation of Section 17.50(a)(4)
       of the DTPA.

       Chandler also asserted claims against Vericlaim and Keen under chapter 541 of the Texas

Insurance Code. TEX. INS. CODE ANN. §§ 541.001–.454 (West 2009 & Supp. 2014). These

claims concerned First Specialty, Vericlaim, and Keen’s failure to investigate Chandler’s claims,

delays in their investigation, and their failure to pay for the proper repair of Chandler’s damaged
                                                –5–
property. Chandler asserted First Specialty, Vericlaim, and Keen violated the insurance code as

follows:

       A. Engaging in false, misleading, and deceptive acts or practices in the business
       of insurance in this case;

       B. Engaging in unfair claims settlement practices;

       C. Misrepresenting to Plaintiff pertinent facts or policy provisions relating to the
       coverage at issue;

       D. Not attempting in good faith to effectuate a prompt, fair, and equitable
       settlement of Plaintiff’s claim on which Defendants’ liability has bec[o]me
       reasonably clear;

       E. Failing to affirm or deny coverage of Plaintiff’s claim within a reasonable time;

       F. Refusing to pay Plaintiff’s claim without conducting a reasonable investigation
       with respect to the claim; and

       G. Failing to provide promptly to a policyholder a reasonable explanation of the
       basis in the insurance policy, in relation to the facts or applicable law, for the
       denial of a claim or for the offer of a compromise settlement.

       Chandler’s claims against First Specialty, Vericlaim, and Keen all rely upon First

Specialty’s duty under the policy to investigate the claim and determine the value of the damage

or loss. Several of Chandler’s allegations against appellants reference the policy. Chandler does

not separate its allegations against Vericlaim and Keen from those against First Specialty. Thus,

Chandler’s claims against Vericlaim and Keen necessarily rely on the policy, and those claims

are substantially interdependent with the actions of First Specialty. See In re Cornerstone, 348

S.W.3d at 544. Accordingly, the doctrine of equitable estoppel supports enforcement of the

forum-selection clause on First Specialty’s claims against Vericlaim and Keen.

       We conclude the trial court did not err by dismissing First Specialty’s claims against

Vericlaim and Keen. We overrule First Specialty’s first issue.




                                               –6–
                      UNAUTHORIZED ISSUANCE OF INSURANCE

       In its second issue, Chandler contends the trial court erred by dismissing the case based

on the forum-selection clause because, as an unauthorized issuer of insurance in Texas, First

Specialty could not enforce the policy, including the forum-selection clause.

                                         Burden of Proof

       A surplus lines insurer is, by definition, not authorized to issue insurance in Texas. See

TEX. INS. CODE ANN. § 981.002(4) (West Supp. 2014). Texas law permits surplus line insurers

to provide insurance in Texas if the insurer qualifies as an “Eligible surplus lines insurer,” which

is a surplus lines insurer that meets certain requirements. Id.

       Ordinarily, an unauthorized insurer cannot enforce an insurance contract.             INS. §

101.201(a) (West 2009). This restriction “does not apply to insurance procured by a licensed

surplus lines agent from an eligible surplus lines insurer as defined by Chapter 981 . . . that are

reported and on which premium tax is paid in accordance with Chapter 225 or 226.” INS. §

101.201(b)8. “Because surplus lines insurance is excepted from the general statutory restriction

on unauthorized insurers, the burden of proving every fact essential to the invocation of the

exception rests on” the insurer. Yorkshire Ins. Co. v. Seger, 279 S.W.3d 755, 765 (Tex. App.—

Amarillo 2007, pet. denied). Chandler asserts that First Specialty did not prove the policy was

procured by a licensed surplus lines agent and that First Specialty did not prove compliance with

the statutory provisions to be considered an eligible surplus lines insurer.

               Procurement of the Policy from a Licensed Surplus Lines Agent

       To enforce the forum-selection provision, First Specialty had to prove that the agent

procuring the policy was a licensed surplus lines agent.          The insurance policy listed the

“Agent/Producer” as “Westrope,” and gives an address in Kansas City, Missouri. First Specialty

presented the affidavit of Steven Trana, the vice president and controller of Midwestern General

                                                –7–
Brokerage.    Trana testified that Midwestern General Brokerage, located in Kansas City,

Missouri, did business under the name Westrope & Associates. Attached as exhibit 3 to the

affidavit was a document Trana testified was from a report provided by the Surplus Lines

Stamping Office of Texas showing the policy was electronically stamped and that the stamping

fees were paid by Westrope.       That document states the “Agent” was Midwestern General

Brokerage and gives the “Agent Nbr: 11143411” and “LicenseID: 1508338.” Exhibit 1 of

Trana’s affidavit is a document from the Texas Department of Insurance showing Midwestern

General Brokerage, Inc. was a surplus lines agency with license number 1508338.               First

Specialty also presented the affidavit of Philip Ballinger, the executive director of the Surplus

Lines Stamping Office of Texas. Attached to his affidavit were copies of “screen prints” of data

concerning the insurance policy in the stamping office’s electronic filing system. Ballinger

stated that the screen prints were a correct reflection of the data recorded and filed in the

stamping office. The screen prints showed the “agent” for the policy was Midwestern General

Brokerage, “Agent Nbr: 11143411,” “LicenseID:           1508338.”     We conclude Trana’s and

Ballinger’s affidavits and the exhibits attached to them provided sufficient evidence for the court

to find that the agent procuring the policy, Midwestern General Brokerage doing business as

Westrope & Associates, was a licensed surplus lines agent.

       On appeal, Chandler asserts the trial court erred because the insurance policy listed

Westrope as the “agency” and did not list an agent. We disagree. The policy clearly listed

“Westrope” as the “Agent/Producer,” Trana testified that Westrope & Associates was the

business name of Midwestern General Brokerage, and the documents from the electronic files of

the Texas stamping office listed Midwestern General Brokerage as the “Agent” and provided the

Texas agent and license numbers. Chandler also asserts that the policy was not procured by a

licensed surplus lines agent.       We disagree.      The policy stated “Westrope” was the
                                               –8–
“Agent/Producer” for the policy, and the documents from the Texas stamping office show that

Midwestern General Brokerage was the agent for the policy and had a Texas Department of

Insurance agent number and “LicenseID.” We conclude the trial court could find from this

evidence that the policy was procured by licensed surplus lines agent.

                Procurement of the Policy from an Eligible Surplus Lines Insurer

          To enforce the policy’s provisions, First Specialty also had to prove it was an eligible

surplus lines insurer. Chandler asserts that First Specialty did not show it complied with all of

the provisions of the statutes to be considered an eligible surplus lines insurer.       Chandler

concludes that “First Specialty therefore provided no evidence that they are an eligible surplus

lines insurer.” However, the trial court took judicial notice of documents from the website of the

Texas Department of Insurance showing that First Specialty was an “Eligible” “Surplus Lines

Company,” that it first became “Licensed/Eligible/Registered in Texas” on March 1, 1990, and

that it had never been “Cancelled/Ineligible/Inactive.” Chandler stated in the trial court that it

did not object to the request to take judicial notice of these documents. These documents

constitute some evidence to support the trial court’s implied finding that First Specialty was an

eligible surplus lines insurer.

                                    Violations of Chapter 981

          Chandler also points out that the policy did not comply with section 981.101(b) because

it did not contain the required admonition about the dangers of surplus lines insurance. See INS.

§ 981.101(b) (West 2009). Section 101.201 does not permit an unauthorized insurer to enforce

an insurance contract unless the insurance was “procured by a licensed surplus lines agent from

an eligible surplus lines insurer.” INS. § 101.201. The insurance code does not require that the

policy contain the admonition in section 981.101(b) for the insurer to be entitled to enforce the

policy.

                                                –9–
       Chandler also contends that the policy violated section 981.101(c)(3) because it did not

identify the rate of taxes to be collected. Although the policy may not have complied with that

provision, that failure to comply did not prevent First Specialty from being an eligible surplus

lines insurer or prevent First Specialty from enforcing the policy’s provisions.

       Chandler also asserts the policy violated section 981.101(c)(4)(C) because it did not

identify “the insurance agent who obtained the surplus line coverage.”             The policy stated

“Westrope” was the “Agent/Producer,” and as discussed above, Midwestern General Brokerage,

doing business as Westrope & Associates, was a licensed surplus lines insurance agent.

Moreover, even if the policy violated section 981.101(c)(4)(C) by not identifying the agent that

obtained the coverage, that would not prohibit First Specialty from qualifying as an eligible

surplus lines insurer, nor would it prohibit First Specialty from enforcing the policy.

       Chandler also asserts that First Specialty failed to show it complied with section

981.004(a), which provides that an eligible surplus lines insurer may provide surplus lines

insurance only if the full amount of insurance cannot be obtained from an insurer authorized to

write insurance in Texas. See INS. § 981.004(a) (West Supp. 2014). Even if the full amount of

Chandler’s insurance could have been obtained from an insurer authorized in Texas, the

insurance was still issued by an eligible surplus lines insurer, so First Specialty is not prohibited

from enforcing the policy, including the forum-selection clause.

       The insurance code provides that violations of chapter 981 do not affect the

enforceability of insurance policies by the parties unless the violations are “material and

intentional.” INS. § 981.005 (West (2009). The record contains no evidence that any violation,

even if material, was intentional. The code also provides that violations of chapter 981 may be

punished with the sanctions described under chapter 82. INS. § 981.006 (West 2009). Chapter

82 authorizes the commissioner of insurance to impose an administrative penalty, direct the
                                               –10–
insurer to make restitution to a harmed Texas resident, or cancel or suspend an insurer’s

authorization to issue insurance in Texas. See INS. §§ 82.051–.054 (West 2009). Therefore,

under the insurance code, although First Specialty may be subject to various penalties for any

noncompliance with chapter 981, 2 those violations of chapter 981 do not affect First Specialty’s

status as an eligible surplus lines insurer, nor do they prohibit First Specialty from enforcing the

forum-selection clause.

          We conclude Chandler has not shown First Specialty cannot enforce the forum-selection

clause due to the unauthorized issuance of insurance. We overrule Chandler’s second issue.

   OVERREACHING, DEPRIVATION OF DAY IN COURT, AND PUBLIC POLICY

          In its third issue, Chandler contends the forum-selection clause should not be enforced

because it is the result of overreaching by First Specialty, it would deprive Chandler of its day in

court, and enforcement of the forum-selection clause is against the public policy of the state of

Texas.

          Enforcement of a forum-selection clause is mandatory unless the party opposing

enforcement “clearly show[s] that enforcement would be unreasonable and unjust, or that the

clause was invalid for such reasons as fraud or overreaching.” In re AIU Ins. Co., 148 S.W.3d

109, 112 (Tex. 2004) (orig. proceeding) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S.

1, 15 (1972)).             A forum-selection clause only comes within one of these exceptions if

“enforcement would contravene a strong public policy of the forum in which the suit was

brought, or when the contractually selected forum would be seriously inconvenient for trial.”




   2
       The record does not show that the commissioner imposed any penalty on First Specialty for failing to comply with chapter 981.




                                                                   –11–
Id.; see In re Tyco Elecs. Power Sys., Inc., No. 05-04-01808-CV, 2005 WL 237232, *4 (Tex.

App.—Dallas Feb. 2, 2005, mandamus denied) (mem. op.).

       Chandler asserts that its litigation of the suit in New York would be so gravely difficult

and inconvenient as to deprive Chandler of its day in court. Chandler argues that necessary

testimony in the case will include the strength and severity of the storm and the precise damage

to the apartments. Chandler asserts this evidence can only be presented by certain former

employees. Chandler states it cannot obtain those witnesses’ testimony in New York because

they are no longer under Chandler’s control and they are not subject to the New York courts’

subpoena power.      However, Chandler does not explain why these witnesses could not be

compelled to testify in New York through depositions taken in Texas pursuant to rule of civil

procedure 201.2. See TEX. R. CIV. P. 201.2. We conclude Chandler has not shown it would be

deprived of its day in court if forced to litigate in New York.

       Chandler asserts the inclusion of the forum-selection clause in the policy was an act of

overreaching by First Specialty. Chandler states it was unaware that the policy would contain a

forum-selection clause requiring all litigation be conducted in New York and that it did not know

of the clause until it received a copy of the policy 129 days after the policy took effect. Chandler

stated it never agreed to the forum-selection clause. Whether overreaching occurred requires

consideration of whether the contract results in unfair surprise or oppression. See In re Lyon Fin.

Servs., Inc., 257 S.W.3d 228, 233 (Tex. 2008) (orig. proceeding). Chandler received a copy of

the policy in March 2011, but the record does not show that Chandler objected to the forum-

selection clause until First Specialty sought to enforce the clause.       Chandler presented no

evidence that it would not have agreed to the policy if it had known of the forum-selection

clause. Accordingly, the trial court could conclude Chandler failed to show it was unfairly

surprised by the clause. The only oppression Chandler asserted was the difficulty of litigating in
                                                –12–
New York. As discussed above, Chandler did not show the oppression would deprive it of its

day in court. We conclude Chandler has not shown the forum-selection clause was the product

of such overreaching that the clause should not be enforced.

       Chandler also asserts the public policy of the state of Texas precludes enforcement of the

forum-selection clause. Chandler selectively quotes from section 101.001(a) of the insurance

code as follows: “residents face often insurmountable obstacles in asserting legal rights under

the policies in foreign forums under unfamiliar laws and rules of practice.” However, the full

provision states,

       It is a state concern that many residents of this state hold insurance policies issued
       by persons or insurers who are not authorized to do insurance business in this
       state and who are not qualified as eligible surplus lines insurers under Chapter
       981. These residents face often insurmountable obstacles in asserting legal rights
       under the policies in foreign forums under unfamiliar laws and rules of practice.

INS. § 101.001(a) (West 2009). In context, it is clear that the state’s concerns apply only to

residents doing business with “insurers who are not authorized to do insurance business in this

state and who are not qualified as eligible surplus lines insurers under Chapter 981.” As

discussed above, First Specialty presented evidence that the department of insurance considered

it qualified as an eligible surplus lines insurer. Therefore, the state’s policy as expressed in

section 101.001(a) does not apply to First Specialty.

       We overrule Chandler’s third issue.

                                          DISCOVERY

       In its fourth issue, Chandler contends the trial court violated Chandler’s procedural

due-process rights by allowing First Specialty to marshal its proof but denying Chandler the

opportunity to obtain discovery and the opportunity to respond. Chandler cites to the trial court’s

April 4, 2013 order, which granted First Specialty extra time to present evidence that the

“Westrope” listed as “Agent/Producer” on the policy was Kevin Tracy Westrope and that the

                                               –13–
policy was properly filed with the Texas Surplus Lines Stamping Office. The last paragraph

stated that the motion to dismiss would remain under advisement pending submission of that

evidence and that “[d]iscovery will be stayed pending disposition of the Motion to Dismiss.”

       The record does not show that Chandler objected to this order. Nor does the record show

that Chandler requested but was denied the opportunity to conduct additional discovery or the

opportunity to respond to First Specialty’s supplemental evidence. The record shows Chandler

filed a response to First Specialty’s supplemental evidence, but it was not filed until the day after

the trial court granted the motion to dismiss.

       The record does not support Chandler’s contention that the trial court violated Chandler’s

due-process rights by denying it the opportunity to conduct discovery and to respond to First

Specialty’s supplemental evidence. We overrule Chandler’s fourth issue.

                                         CONCLUSION

       We affirm the trial court’s judgment.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

131044F.P05




                                                 –14–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CHANDLER MANAGEMENT                                 On Appeal from the 101st Judicial District
CORPORATION, Appellant                              Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-06968-E.
No. 05-13-01044-CV        V.                        Opinion delivered by Justice Myers. Justice
                                                    Francis participating.
FIRST SPECIALTY INSURANCE
CORPORATION, VERICLAIM, INC. AND
JASON KEEN, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

     It is ORDERED that appellees FIRST SPECIALTY INSURANCE CORPORATION,
VERICLAIM, INC. AND JASON KEEN recover their costs of this appeal from appellant
CHANDLER MANAGEMENT CORPORATION.

Judgment entered this 10th day of December, 2014.




                                            –15–